The opinion of the court was delivered by
Hoyt, J.
This case was brought here and heard out of its order on account of its presenting an alleged question of great public interest that it was important should be immediately decided.
The practice of bringing cases here on such allegations for the purpose of obtaining an opinion of this court as to the proper construction of a law as to which possible doubt may arise, has become somewhat common.
While such a course of proceeding is proper enough in *237some cases, the tendency to thus take the opinion of this court in a somewhat informal manner with very slight reason, has been growing and unless checked will lead to results not to be desired. When cases are thus presented there is not the same opportunity for careful consideration as when presented in the regular course, and only grave public considerations will justify this court in thus hearing and determining important cases. For these reasons, and as having a tendency to decrease these applications, we have concluded to refuse to enter into a discussion of the merits of the controversy in this case further than to say that we are entirely satisfied with the conclusion to which the superior court arrived in the premises, and, therefore, affirm the judgment rendered therein.
Dunbar, C. J., and Scott, Anders .and Stiles, JJ., concur.